Order entered October 9, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01063-CR
                                       No. 05-15-01064-CR

                                JOHN ALLEN GRIER, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 296-80148-2015, 296-80149-2015

                                             ORDER
       The Court GRANTS court reporter Susan Maienschein’s October 7, 2015 motion for

extension of time to file the reporter’s record.

       We ORDER Ms. Maienschein to file the reporter’s record within FORTY-FIVE (45)

DAYS from the date of this order.

       We ORDER the Collin County District Clerk to file the clerk’s record within FIFTEEN

(15) DAYS from the date of this order.


                                                        /s/   ADA BROWN
                                                              JUSTICE